Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance


Applicant filed an amendment on 12/21/21. Claims 1,4-10, 13-19, 23-24, 26-27 are allowed.

It is noted that the former examiner had applied 35 USC 112(b) in the non-final office action of 9/21/21.
On 12/21/21 the former examiner agreed to remove the 112(b) rejection. The instant claims are analogous to the parent case 14/699767 and applicant has filed a terminal disclaimer on 4/7/22.




The following is an examiner’s statement of reasons for allowance:
The cited art of record; US Patent Publication to Bakshi (US 20130030934), US Patent Publication, Dominguez (US 20030200184) and US Patent Publication, Lee vending (US 20140149294) and US Patent Publication to McDowell (US 20090260064).

The most relevant non-patent literature is;

Mobile Payment Systems, IEEE (2014)
MMPS: a versatile mobile-to-mobile payment system (2005)


None of the art of record or non-patent literature discloses as found in claim 1 “
 receiving, at a server computer, information for a portable device that includes a mobile device identifier; storing, by the server computer, the information for the portable device that includes the mobile device identifier in a database associated with the server computer; receiving, by the server computer, first transaction data from an access device for a first transaction conducted at the access device; determining, by the server computer, from the first transaction data that the first transaction is associated with the portable device; determining, by the server computer, a location of the access device; determining, by the server computer, a location of a mobile device associated with the mobile device identifier; determining, by the server computer, that the location of the mobile device matches the location of the access device; marking, by the server computer, the information for the portable device as authentication verified in response to determining that the location of the mobile device matches the location of the access device, wherein the information for the portable device is provided by a user during an initial transaction before the first transaction, and wherein marking the information for the portable device as authentication verified indicates that an association between the mobile device and portable device is verified, and that the portable device is eligible for use in remote transactions without having to check or compare a physical location; receiving, at the server computer, second transaction data for a second transaction conducted via a transactor server computer using the portable device; Page 2 of 8Appl. No 15/593,243Attorney Docket No.: 079900-1046456(812US03) Amdt. dated December 21, 2021 Response to Office Action of September 21, 2021 determining, by the server computer, from the second transaction data that the second transaction is associated with the portable device; determining, by the server computer, that information for the portable device is marked as authentication verified; and sending, by the server computer, a message to the transactor server computer or to an issuer computer indicating a status of the portable device as authentication verified.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698